 PROB 35                  Report and Order Terminating Probation/Supervised Release
(Rev. 6/17)                              Prior to Original Expiration Date



                                         United States District Court                       -.uij'iCT i / P"i l2-37
                                                     FOR THE
                                     SOUTHERN DISTRICT OF GEORGIA                         .. ii.UC
                                             SAVANNAH DIVISION




              UNITED STATES OF AMERICA

                             V.                             V    Crim.No. 4:10CR00260-1

                 Damien Armead Gaines



       On August 9, 2017, the above named was placed on supervised release for a period of three years. He
has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                                Respectfully submitted.



                                                                Ernest Orlando
                                                                U.S. Probation Officer



                                            ORDER OF THE COURT


         Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

         Dated this _                 day of October, 2019.



                                                            William T. Moore, Jr.
                                                            Judge, U.S. District Court
